         Case 1:20-mj-00066-DAR Document 1-1 Filed 04/23/20 Page 1 of 2



                                   STATEMENT OF FACTS

          Your affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”), Washington Field Division, Washington, D.C. (hereinafter Affiant”) and has
been so employed since October 2014. Your affiant is an investigative law enforcement officer of
the United States within the meaning of Section 2510(7) of Title 18 of the United States Code.
Your affiant also has specific and extensive training and experience with explosives and explosive
investigations. Your affiant is presently assigned to Falls Church Group I of the Washington Field
Division of the ATF. This group runs the Washington, D.C. Arson and Explosives Task Force,
which is responsible for Arson and Explosives investigations in Washington, D.C. and Northern
Virginia.
        Your affiant alleges the following facts to show that there is probable cause to believe
Ashton Nesmith violated the explosives, firearms and arson laws, specifically, Title 18, United
States Code, Sections 844(i) and 924(c) and Title 26, United States Code Section 5861(d). The
following is based upon information witnessed by your affiant, or provided to him by other law
enforcement officers/agents, informants, and witnesses, all of whom your affiant believes to be
credible.

         On April 22, 2020 at approximately 5:51 p.m., an officer with the Metropolitan Police
Department (MPD), hereinafter referred to as Officer 1, was parking an unmarked police car in
front of 5002 Hayes Street Northeast, Washington, DC, which is the 6th District police station. An
individual later identified as Ashton Nesmith (Defendant Nesmith) walked toward Officer 1 while
holding a suspected destructive device. Nesmith lit the device and threw it at the MPD officer
while he was sitting in the aforementioned MPD vehicle. The device struck the vehicle, bounced
off and landed behind the vehicle where it functioned as designed, starting a fire.
         After throwing the device at the officer, Defendant Nesmith fled on foot. Officer 1, along
with other MPD officers (including one who witnessed the incident), chased and apprehended
Defendant Nesmith in front of 711 49th Street Northeast, Washington, D.C.
         Your affiant responded to the scene and observed the post initiation fragmentation, to
include shards of glass and a burned wick. Your affiant then asked Officer 1 to show him the path
that Nesmith fled after throwing the device. When Officer 1 and your affiant arrived at the location
where Defendant Nesmith was apprehended, your affiant observed a lighter sitting on the ground
at that location. This lighter was then collected by the District of Columbia Department of Forensic
Sciences.
         An accelerant detection canine was utilized and alerted to the presence of ignitable liquids
on the remnants of the device. Based upon your affiants training and experience, your affiant
believes that the device is a suspected improvised incendiary grenade, otherwise known as a
Molotov cocktail, and therefore would fall under the definition of a destructive device as defined
in Title 26, United States Code, Section 5845 (f) as well as the definition of a firearm, which
includes a destructive device as defined in Title 18, United States Code, Section 921(a)(3). The
remnants of the device were taken into evidence and will be sent to the ATF National Forensic
Laboratory – Washington, for further analysis. Upon completion of that analysis a formal
destructive device determination will be completed.
         The MPD vehicle that Officer 1 was driving at the time of the incident was a Ford Fusion
bearing Washington, D.C. license plate DC12507 and was registered to the Metropolitan Police
         Case 1:20-mj-00066-DAR Document 1-1 Filed 04/23/20 Page 2 of 2



Department. Your affiant queried the National Law Enforcement Telecommunication System
(NLETS) for DC12507 which returned the following information:
        QRY/VEHICLE REGISTRATION
        LIC/DC12507. EXP/2020-07-15 00:00:00. LIT/GOVERNMENT VEHICLE/METRO.
        VIN/3FA6P0LU9JR271327. VYR/2018. VMA/FORD. VMO/189. VST/.
        NAM/, METROPOLITAN POLICE DEPARTMENT. DOB/. OLN/
        ADR/2175 WEST AVE NE, WASHINGTON DC 200021833.
        VTI/K2236612 .
        STATUS:ACTIVE
        A query of the Department of Transportation, National Highway Traffic Safety
Administration database reveals that VIN 3FA6P0LU9JR271327 was manufactured in
HERMOSILLO, MEXICO. The vehicle is the property of the Metropolitan Police Department
and the District of Columbia Government. Both the Metropolitan Police Department and the
District of Columbia Government conduct business in interstate commerce, for instance by
purchasing vehicles and other equipment and supplies in interstate commerce. The activities of
the Metropolitan Police Department and the District of Columbia Government in enacting and
enforcing laws also affect interstate commerce. The vehicle sustained minor visible damage to the
front windshield where the device struck and bounced off. The device functioned as designed in
the street and there was no damage to other property or persons.
        A query of the National Firearms Registration and Transfer Record (NFRTR) show that
NESMITH has no registered firearms (as defined by the National Firearms Act) to include
destructive devices.




                                            _________________________________
                                            SPECIAL AGENT STEVEN LETTENEY
                                            BUREAU OF ALCOHOL, TOBACCO,
                                            FIREARMS & EXPLOSIVES



Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 23, 2020.




                                                    ___________________________________
                                                    DEBORAH A. ROBINSON
                                                    U.S. MAGISTRATE JUDGE
